Exhibit 10.49

THIRD AMENDMENT TO LEASE

T-Stat One, LLC / Vivint Solar, Inc.

 

THIS AMENDMENT (this “Amendment”) is entered into as of the ____ day of
February, 2019, between T-STAT ONE, LLC, a Utah limited liability company
(“Landlord”), and VIVINT SOLAR, INC., a Delaware corporation (“Tenant”).
(Landlord and Tenant are referred to in this Amendment collectively as the
“Parties” and individually as a “Party.”)

 

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the Parties agree as follows:

 

1.Definition—Lease. As used in this Amendment, “Lease” means the Lease, dated
September 15, 2014 (on the cover page), as amended by the First Amendment to
Lease, dated July 20, 2015, the Commencement Date Certificate, dated on or about
April 1, 2016, and the Second Amendment to Lease, dated October 4, 2016, all
entered into between Landlord, as landlord, and Tenant, as tenant, and, where
applicable, as amended by this Amendment. Any term used in this Amendment that
not defined shall have the same meaning as set forth in the Lease.

 

2.Purpose. The Parties have agreed to extend the Term in accordance with the
terms and conditions set forth in this Amendment.

 

3.Basic Monthly Rent. Effective as of, and for the period on and after, June 1,
2028, the definition of “Basic Monthly Rent” set forth in Paragraph 1 of the
Lease is revised to read as follows:

 

“Basic Monthly Rent” means the following amounts per calendar month for the
periods indicated, based on 152,150 rentable square feet, which amounts are
subject to adjustment as set forth in the definition of “Premises”:

 

Periods

Basic Monthly Rent

Annual Cost Per

Rentable Square Foot

June 1, 2028 through

  July 31, 2028, inclusive

$114,112.50 per month

$9.00

August 1, 2028 through

  May 31, 2029, inclusive

$412,072.92 per month

$32.50

June 1, 2029 through

  May 31, 2030, inclusive

$422,343.04 per month

$33.31

June 1, 2030 through

  May 31, 2031, inclusive

$432,993.54 per month

$34.15

 

4.Expiration Date. The definition of “Expiration Date” set forth in Paragraph 1
of the Lease is revised to read as follows:

 

“Expiration Date” means May 31, 2031.

 

 

--------------------------------------------------------------------------------

 

5.Tenant Improvements. On June 1, 2028, Landlord shall provide Tenant with a
tenant improvement allowance (the “TI Allowance”) of $821,448.00 ($6.00 x
136,908 usable square feet) for tenant improvements (the “Tenant Improvements”)
to be made by Landlord to the Premises. The Parties shall exert good faith,
commercially reasonable efforts to agree on the Tenant Improvements and a budget
therefor. Such agreed on Tenant Improvements shall then be made by Landlord in
accordance with such budget as soon as reasonably practicable after such
agreement. Tenant shall pay to Landlord all costs and expenses incurred by
Landlord in connection with the Tenant Improvements, less the TI Allowance,
within thirty (30) days after the date of an invoice therefor, which invoice may
be delivered prior to the commencement of construction. If all or any portion of
the TI Allowance is not used on or before May 31, 2029, the TI Allowance or such
portion that is not used shall be lost and shall no longer be available to
Tenant.

 

6.Enforceability. Each Party represents and warrants that:

 

(a)such Party was duly formed and is validly existing and in good standing under
the laws of the state of its formation;

 

(b)such Party has the requisite power and authority under all applicable laws
and its governing documents to execute, deliver and perform its obligations
under this Amendment;

 

(c)the individual executing this Amendment on behalf of such Party has full
power and authority under such Party’s governing documents to execute and
deliver this Amendment in the name of, and on behalf of, such Party and to cause
such Party to perform its obligations under this Amendment;

 

(d)this Amendment has been duly authorized, executed and delivered by such
Party; and

 

(e)this Amendment is the legal, valid and binding obligation of such Party, and
is enforceable against such Party in accordance with its terms.

 

7.Brokerage Commissions. Except as may be set forth in one or more separate
agreements between (i) Landlord and Landlord’s broker, or (ii) Landlord or
Landlord’s broker and Tenant’s broker:

 

(a)Landlord represents and warrants to Tenant that no claim exists for a
brokerage commission, finder’s fee or similar fee in connection with this
Amendment based on any agreement made by Landlord; and

 

(b)Tenant represents and warrants to Landlord that no claim exists for a
brokerage commission, finder’s fee or similar fee in connection with this
Amendment based on any agreement made by Tenant.

 

Landlord shall indemnify, defend and hold harmless Tenant from and against any
claim for a brokerage commission, finder’s fee or similar fee in connection with
this Amendment based on an actual or alleged agreement made by Landlord. Tenant
shall indemnify, defend and hold harmless Landlord from and against any claim
for a brokerage commission, finder’s fee or similar fee in connection with this
Amendment based on an actual or alleged agreement made by Tenant.




 

-2-

--------------------------------------------------------------------------------

 

 

8.Entire Agreement. The Lease, as amended by this Amendment, exclusively
encompasses the entire agreement of the Parties, and supersedes all previous
negotiations, understandings and agreements between the Parties, whether oral or
written, including, without limitation, any oral discussions, letters of intent
and email correspondence. The Parties acknowledge and represent, by their
signatures below, that the Parties have not relied on any representation,
understanding, information, discussion, assertion, guarantee, warranty,
collateral contract or other assurance, except those expressly set forth in the
Lease and this Amendment, made by or on behalf of any other Party or any other
person whatsoever, prior to the execution of this Amendment. The Parties waive
all rights and remedies, at law or in equity, arising or which may arise as the
result of a Party’s reliance on such representation, understanding, information,
discussion, assertion, guarantee, warranty, collateral contract or other
assurance.

 

9.General Provisions. In the event of any conflict between the provisions of the
Lease and the provisions of this Amendment, the provisions of this Amendment
shall control. Except as set forth in this Amendment, the Lease (which, by
definition, includes all previous amendments) is ratified and affirmed in its
entirety. This Amendment shall inure to the benefit of, and be binding on, the
Parties and their respective successors and assigns. This Amendment shall be
governed by, and construed and interpreted in accordance with, the laws
(excluding the choice of laws rules) of the state of Utah. This Amendment may be
executed in any number of duplicate originals or counterparts, each of which
when so executed shall constitute in the aggregate but one and the same
document.

 

 

[Remainder of page intentionally left blank; signatures on following page]

 

 




 

-3-

--------------------------------------------------------------------------------

 

THE PARTIES have executed this Amendment on the respective dates set forth
below, to be effective as of the date first set forth above.

 

 

LANDLORD:

 

T-STAT ONE, LLC,

a Utah limited liability company

 

 

 

By /s/ Andrew Bybee                                                          

 

Print or Type Name of Signatory:

 

Andrew Bybee
                                                                    

 

Its Authorized Agent                                                            

 

Date February 27, 2019                                                       

 

 

TENANT:

 

VIVINT SOLAR, INC.,

a Delaware corporation

 

 

 

By /s/ Dana
Russell                                                              

 

Print or Type Name of Signatory:

 

Dana
Russell                                                                        

 

Its Chief Financial Officer                                                   

 

Date February 22, 2019                                                        

 

 

-4-